ALLOWANCE
Claims 1-8 are allowed.

Priority
This application has claimed the benefit as a DIV of Application Number 14/020,556, which is a continuation-in-part of Application No. 13/912,567, filed on June 7, 2013, which claims priority to Provisional Applications: 61/676426, 61/676431, 61/676436, 61/676443, and 61/676452 filed July 27, 2012; 61/675268, 61/675263, 61/675258, and 61/675271 filed July 24, 2012; and 61/656619 filed June 7, 2012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Argument 1, Applicant argues that the combination of Davis and Bauermeister do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-8, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Davis et al. (US 2009/0089294 A1) and Bauermeister et al. (US 8,230,355 B1), do not expressly teach or render obvious the invention as recited in independent claim 1.
The prior art of record teaches a method of sharing an experience between tappers [Davis: Para. 42, consuming users] and content providers [Davis: Para. 42, generating users], comprising: 
providing at least first and second interfaces, configured to allow the tappers and the content providers to join a content sharing community [Davis: Figs. 3A-D, Paras. 46, 80, network of users (i.e. generating and consuming) to provide and stream multimedia content]; 
providing at least a third interface configured to allow a tapper to select a content provider from a map that displays representations of members of the content sharing community [Davis: Fig. 3B, Paras. 64, 89-90, 92, map interface of each generating user and their corresponding content for selection]; 
conveying solicitations from the tappers to the selected content provider to provide near real- time video feeds, respectively [Davis: Paras. 46, 78-79, consuming users can search (i.e. solicit) for different multimedia streams and conveying the multimedia streams]; 
providing a fourth interface that presents the solicitations in an order according to predetermined ranking criteria, wherein the predetermined ranking criteria comprises one or more sub-event [Davis: Fig. 9, Paras. 52, 66, 78, 113, 120, the displayed multimedia is ranked based on a plurality of criteria (i.e. user preferences, user history, popularity of streams, etc.); Bauermeister: Fig. 2, Col. 4, lines 4-39, determining the characteristics of the objects to display them accordingly], and
wherein the one or more sub-events are presented as one or more dynamic cluster indicators wherein the sub-event is presented as a dynamic cluster indicator [Bauermeister: Fig. 2, (206), Col. 4, lines 40-52, visually altering the object based on the characteristics relative to other objects].

However, the prior art of record does not teach wherein the one or more dynamic cluster indicators are associated with tapper behavior; and wherein a feed radar directs the tappers to a location of at least one dynamic cluster indicator. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein the one or more dynamic cluster indicators are associated with tapper behavior; and wherein a feed radar directs the tappers to a location of at least one dynamic cluster indicator, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Ng can be reached on 571-270-1698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179